DETAILED ACTION
	In Reply filed on 04/28/2022 Claims 1, 3-9, and 11-19 are pending. Claims 2, 10, and 20 are canceled. Claims 1, 3-8, 11, 14, and 17 are currently amended. Claims 1, 3-9, and 11-19 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest a plurality of storage containers, a plurality of control valves and a plurality of transfer tubes are provided, wherein each of the plurality of transfer tubes includes a connection terminal connected to the feed tube, and wherein the connection terminals of the plurality of transfer tubes are spaced apart from each other in a longitudinal direction of the feed tube as recited in claim 1.
The closest prior art combination, US 2017/0354294 A1 (“Shivaiah”), US 2006/0147575 A1 (“Huszcz”), and WO 2016/063773 A1 (“Nohmi”), teach similar features (Nohmi - Fig. 2 displays a plurality of containers 2a, 2b, 2c, 2d; Fig. 1- 2 teaches tubes located between container 2 and hopper 3; Fig. 1 teaches tubes located between container 2 and hopper 3 leading to dispensing cylinder/pipes 4 which then lead to a chute 6). However, one of ordinary skill in the art would not have found it obvious to modify the system of Nohmi, in combination with Shivaiah and Huszcz, to result in a robot where each of the plurality of transfer tubes includes a connection terminal connected to the feed tube, and wherein the connection terminals of the plurality of transfer tubes are spaced apart from each other in a longitudinal direction of the feed tube.
The prior art does not teach or suggest a stopper rotatably disposed in the passage; and a spring configured to elastically support the stopped to allow the stopper to rotate in a direction of blocking the passage, wherein the feeder includes a blower configured to blow are having a preset pressure or above to the stopper, and the preset pressure is a pressure that causes the stopper to rotate in a direction of opening the passage as recited in claims 14 and 17.
The closest prior art combination, Shivaiah, Huszcz, and Nohmi, fail to teach or suggest the feeder including a blower configured to blow at a preset pressure to stop a stopper, where the preset pressure is a pressure the causes the stopped to rotate in a direction of opening of the passage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744